DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-7, filed 09/29/2022, with respect to the rejection(s) of amended claim(s) under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Jones (US 20190168546) and Brown (US 20090301622). 
Claims 6 and 18 are cancelled.
The double patenting rejection is still maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15828541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-applications recite a tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; a third circumferential main groove; and a fourth circumferential main groove, the fourth main groove having a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending subgroove in a radially innermost bottom of the fourth circumferential main groove (see 15828541, Claim 1).
The subgroove has a curved, cylindrical radially innermost surface for mitigating cracking and increasing axial flexibility of the stabilizing structures (see 15828541, claim 1).
The subgroove has a first sidewall and a second sidewall interconnected by the curved, cylindrical radially innermost surface of the subgroove (see 15828541, claim 1).
The first sidewall abuts the second sidewall under the predetermined operating condition (see 15828541, claim 1).
The relative motion between the first sidewall and the second sidewall is prevented by a wavy configuration of the first sidewall and a corresponding wavy configuration of the second sidewall. (see 15828541, claim 1), 
An axial width of the subgroove shrinks to 0.0 mm under a predetermined operating condition (see 15828541, claim 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 14 recite “ the stabilizing structures” (plural) which lacks antecedent basis. Note: Claim 1 requires “a stabilizing structure” (singular).
Claim 13 in line 8 recites “the main groove” which lacks antecedent basis. Please change to “first circumferential main groove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20190168546) in view of Brown (US 20090301622).
Regarding Claim 1, Jones et. al. dislcoses tread for a tire comprisingFigure 4, circumferential groove-22), the circumferential  main groove having a cross-sectional shape formed of opposed slanted walls joined together by a flat bottom (Figure 4, circumferential groove-22 has opposed slanted walls joined together by a flat bottom), wherein a stabilizing structure for increasing tread stiffness is positioned in the circumferential main groove (Figure 4, stabilizing structure-220), the stabilizing structure having a circumferentially extending subgroove extending radially inward of the flat  bottom of the circumferential main groove (Figure 4, stabilizing structure extends radially inside the base surface), 
Jones is silent to the the subgroove being axially offset from a centerline of the flat bottom of the circumferential main groove. In the same field of endeavor pertaining to the art, Brown, teaches a tire tread comprising a circumferential main groove having a stabilizing structure (40’, 40) extending from a base surface that is axially offset from a centerline of the circumferential groove ([0018]- [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stabilizing structure axially offset from a centerline of the fourth circumferential main groove of Jones et al. and the base surface of the fourth circumferential main groove being curved since Brown teaches a tire tread having a circumferential main groove with bumpers forming a stabilizing structure that is offset from a centerline of the circumferential groove for benefits of reducing stress and preventing cracks.
Regarding Claim 2, Jones discloses wherein the stabilizing structure further includesFigure 4, [0097], stabilizing structure-220).
Regarding Claim 3, Jones discloses the one or more circumferential grooves have a cross-sectional shape having a pair of opposed sidewalls and a flat bottom surface joined to the opposed sidewalls, wherein the bottom surface of the one or more circumferential grooves has a radial depth greater than the radial depth of the flat bottom of the circumferential main groove (Figure  4, shows that the central circumferential grooves-24  has has a radial depth greater than the radial depth of the flat bottom of the circumferential main groove-22 ).
Regarding Claim 4, Brown discloses wherein the inner groove is axially offset from the centerline of the circumferential main groove (Figure 4).
Regarding Claim 5, Brown discloses the subgroove has a wavy pattern in the circumferential direction (Figures 2-3 showing subgrooves has wavy pattern).
Regarding Claim 13, Jones discloses system for increasing cornering stiffness of a tire tread comprising: a first circumferential main groove having a cross-sectional shape formed of opposed slanted walls joined together by a flat bottom (Figure 4, circumferential groove-22 has opposed slanted walls joined together by a flat bottom); a second circumferential main groove (Figure 4, second circumferential groove-24); and a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending subgroove extending radially inward of the flat  bottom of the first main (circumferential) groove (Figure 4, stabilizing structure-220 extends radially inside the base surface),
  Jones is silent to the the subgroove being axially offset from a centerline of the flat bottom of the circumferential main groove. In the same field of endeavor pertaining to the art, Brown (US 20090301622), teaches a tire tread comprising a circumferential main groove having a stabilizing structure (40’, 40) extending from a base surface that is axially offset from a centerline of the circumferential groove ([0018]- [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stabilizing structure axially offset from a centerline of the fourth circumferential main groove of Jones et al. and the base surface of the fourth circumferential main groove being curved since Brown teaches a tire tread having a circumferential main groove with bumpers forming a stabilizing structure that is offset from a centerline of the circumferential groove for benefits of reducing stress and preventing cracks.

Regarding Claim 14 Jones wherein the subgroove has a curved, cylindrical radially innermost surface for mitigating cracking and increasing axial flexibility of the stabilizing structures (Figure 4, [0097], stabilizing structure-220).  
Regarding Claim 15, wherein an axial width of the subgroove shrinks to 0.0 mm under a predetermined operating condition ([0098]).  
Regarding Claim 16, Jones the subgroove has a first sidewall and a second sidewall interconnected by the curved, cylindrical radially innermost surface of the subgroove (Figure 4, subgroove-222).  
Regarding Claim 17, Jones discloses the first sidewall abuts the second sidewall under the predetermined operating condition ([0007]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741